Title: To George Washington from Timothy Pickering, 10 June 1796
From: Pickering, Timothy
To: Washington, George


        
          
            Sir
            [Philadelphia, 10 June 1796]
          
          I inclose draughts of instructions for Mr Trumbull and Colo. Talbot. The latter will not be able to sail for the West Indies until about the 20th of July. Reflecting on Mr Trumbull’s situation in England, and the nature of the service to be performed there, I have not a doubt but that 2500 dollars will be a satisfactory compensation. I mentioned to his brother Jonathan £500. Sterling, who did not suggest that this would form an objection. Mr Trumbull in England, while ingaged in his agency, will still be in the way of his private pursuits. Colo. Talbot engages solely for the public service, in a more expensive scene, and where the risque of life is not inconsiderable. If the President approves of this distinction, the sums proposed in the instructions will remain. Then there will be 500 dollars left to answer any contingency, or to forward to one or the other agent as shall be needful.
          I have recd this morning a design for our Mediterranean passports from Mr Blodget, which with a British passport accompany this. A draught of a letter to Mr Viar is also submitted. With the greatest respect I am sir your obt servt
          
            Timothy Pickering
          
        
        
          Montflorence, who wrote the anonymous letter, is the Chancellor to Skipwith, the Consul of the U.S. at Paris! we have his handwriting in the office. I have invited Capt. OBrien to dine to-morrow with the President, & will invite the Secretaries.
        
      